Citation Nr: 0830707	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 2002 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2005, the veteran appeared at a hearing before a 
VA decision review officer.  

In July 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran does not have a right ankle condition which is 
attributable to service.


CONCLUSION OF LAW

A right ankle condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2006 and June 2006.  In the letters, the 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that she could submit private 
medical records or authorize VA to obtain private medical 
records on her behalf.  The veteran received notice of the 
provisions for disability ratings and for the effective date 
of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran a VA 
examination in January 2005 and obtained an addendum opinion 
in March 2008.  While the veteran has questioned the 
sufficiency of the VA opinion, the Board finds the opinion to 
be fully adequate as the examiner reviewed the claims folder 
and provided a rationale for the opinion.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service treatment records show that in June 2002 the veteran 
was treated for right ankle tendon strain.  In May 2003, the 
veteran on several occasions was treated for right ankle 
pain.  Tendonitis was ruled out.  The examiner noted she had 
occasional pain over the anterior tendon region and that 
there was no recent injury.  

On VA examination in January 2005, the veteran reported that 
during service she developed popping and pain while doing 
running exercises, was in a cast for two to three weeks and 
then on profile for a month.  After service, popping and pain 
in the right ankle continued with running, flexion and 
extension.  

Physical examination shows dorsiflexion was 30 degrees, 
plantar flexion was 50 degrees, eversion was 30 degrees and 
inversion was 40 degrees.  There was no active weakness, 
fatigue or incoordination.  The diagnosis was arthralgia of 
the right ankle.  Accompanying x-rays show no fractures or 
dislocation.  Joint spaces were maintained.  

In September 2005 the veteran testified that she injured her 
right ankle doing cross-field training, had a temporary cast, 
was on crutches for two weeks and then on light duty for 
another month.  She indicated that currently right ankle 
hurts with basic exercise.  

In an addendum opinion in March 2008, the examiner indicated 
that after reviewing the claims folder he could find no 
injury to relate the veteran's complaints during service to 
the present arthralgia.  The examiner concluded that it is 
less likely than not that arthralgia is related to any 
complaints in service.  

Analysis

The service medical records show that in June 2002 and May 
2003 the veteran was treated for right ankle strain, pain and 
tendonitis was ruled out.  After service, a right ankle 
disability was first documented in January 2005, more than a 
year after service.  The absence of documented complaints 
indicative of a right ankle disability from 2003 to January 
2005 weighs against the claim that a right ankle disability, 
first documented in January 2005, is related to service on 
the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b).

The veteran's current diagnosis is arthralgia of the right 
ankle.  From the onset, the Board notes that arthralgia" is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 
322 (1993) (citing Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988)).  The Court has stated in Clyburn v. 
West, 12 Vet. App. 296, 301 (1999), that continued complaints 
of pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury.  Id.

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to her through her 
senses, she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she cannot provide 
a competent opinion regarding diagnosis and causation.

Following a review of the file, the examiner, who conducted 
the VA examination, concluded that it is less likely than not 
that the veteran's right ankle arthralgia is related to 
service.  This evidence is uncontroverted and weighs against 
the claim.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is a preponderance of the evidence against the 
claim of service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a right ankle condition is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


